internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cor-130661-00 date date dear this letter responds to your recent letter to lawrence h summers secretary of the united_states department of the treasury regarding sec_403 of the internal_revenue_code the code due to its subject matter your letter was forwarded to our office for response your letter noted that the irs publication regarding sec_403 plans is titled tax-sheltered annuity programs for employees of public schools and certain tax-exempt organizations and suggested that this title is misleading in light of the sec_6111 requirement for registration of certain tax_shelters we are pleased to provide the following general information concerning this subject matter the term tax-sheltered annuity has been in long-standing widespread usage by customers administrators sponsors and sellers of certain annuity_contracts and custodial accounts described in sec_403 of the internal_revenue_code for example sec_414 of the code enacted by congress refers to any tax- sheltered annuity plan under sec_403 also as indicated in the enclosed lexis printout congressional committee reports mentioned the term tax-sheltered annuity in connection with sec_403 arrangements at least times between and long before sec_6111 was enacted this tends to indicate that the long-standing popular description of sec_403 arrangements as tax-sheltered annuities does not have any implication for the possible application of the later-enacted sec_6111 tax_shelter_registration requirements another lexis search indicates that numerous congressional committee reports used this term more than times after in addition the west’s tax law dictionary contains an entry defining tax-sheltered annuity as qualified annuity purchased and offered to employees by a charitable_organization or public schools in light of its widespread usage in among other places congressional deliberations and numerous tax publications such as j k lasser’s your income_tax the internal_revenue_service believes that avoiding the use of this term in discussions of sec_403 arrangements could cause greater public confusion than might its continued usage in publication i hope this general information_letter is helpful if you need further information please contact john tolleris of my staff at sincerely robert d patchell acting chief qualified_plan branch office of the associate chief_counsel tax exempt and government entities enclosure
